DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks and arguments filed (6-16-2022) have been fully considered but they are not persuasive. 
Applicant argues…
None of the previously applied authors describe the newly amended features. 
Applicant further argues that none of the other applied references make up for the deficiency of Tanka or Hamakita or Rensong.
This is not found to be persuasive because…
The newly amended features of claim 2 do not contain features which are new over the previously applied art. The limitations of Claims 2 are directed to projection portions on the tooth forming portions of the mold, which form the tooth flanks of a resin worm wheel. Those projections portions are needed to produce a 3-dimensional recessed partition in both sides of the tooth flanks of the worm wheel. Any of the previously applied references show such recessed portions in different geometrical configurations. Highlighting, that all of those recessed portions the mold which produces the worm wheel, needs to have a 3-dimensional contour on both tooth flank forming surfaces. Such a 3-dimensional contour has always several projection portions, because with several (multiple) projecting portions only, such a complex 3-dimensional contour can be formed at the time of molding the gear. If, for example, attention is drawn to figure 9a, b or 17 of Tanka, the line Loa shows several contact points P1a - P9b. those contact points are made with different projection surfaces. And the lines are made symmetrically on both tooth flank surfaces and also symmetrical to each other across a central plane of the worm wheel. For Hamakita, see figure 7, which shows a complex recess (groove) containing concave (51) and helical (52} portions as well as a deeper recessed portion (53) on both sides of the tooth. Rensong in particular shows this also very clear in Figures 1 & 2. Therefore, the newly amended features of claims 2 do not show features which would be new or novel over the previously applied art. 
This is unpersuasive because as explained above there was not found to be deficiency in Tanka or Hamakita or Rensong.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently, claim 1 recites, “wherein the region where the projection portion is provided corresponds to a region where the resin worm wheel makes contact with a wormshaft…”, it should be rewritten “wherein a region where the projection portion is provided corresponds to the region where the resin worm wheel makes contact with a wormshaft…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1 & 3-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US-2014/0,318,289, hereinafter Tanaka)Regarding claim 1, 	
A resin molding mold by which a resin worm wheel for a worm speed reducer is molded, the resin molding mold comprising 
a plurality of tooth forming portions provided such that the tooth forming portions are disposed at predetermined intervals on a circumference of the resin molding mold, 
wherein the tooth forming portions each include a projection portion provided in a part of a tooth- flank forming surface by which a tooth flank is formed, 
wherein the region where the projection portion is provided corresponds to a region where the resin worm wheel makes contact with a wormshaft; 
the tooth forming portions each include a first forming surface and a second forming surface that are provided as the tooth-flank forming surface, the first forming surface and the second forming surface facing each other; 
a first projection portion is provided as the projection portion on the first forming surface; 
a second projection portion is provided as the projection portion on the second forming surface; and 
a first maximum projection position of the first projection portion on the first forming surface is different from a second maximum projection position of the second projection portion on the second forming surface, 
the first maximum projection position of the first projection portion and the second maximum projection position of the second projection portion being disposed on opposite sides to each other across a central plane, in the axial direction, of the resin worm wheel to be formed.
Tanaka teaches the following:
& b.) ([0066]) teaches that as shown in FIG. 10 (a), initially, a mold 106 for injection-moulding the wheel 80 is provided (a provision step}. The stationary mold member 104 is a member for forming an outer circumferential portion of the resinous wheel body 92 and the teeth 81. Adding, as depicted in (Fig. 10a}, the maid comprises tooth forming portions are disposed at predetermined intervals.
([0062]) teaches that the meshing recessed portion 81 di has the plurality of the most depressed points P1 a to P9 a in the tooth trace direction of the tooth surface 81 a of the wheel 80, in correspondence to the locus Lo of the contact points P1 to P9 contacted by the most projecting points (the most convex portions) of the tooth 71 of the worm 70 shown in FIG. 6. The curve Loa interconnecting the plurality of the points P1 a to P9 a intersects the face width centerline Ct of the tooth surface 81 a of the wheel 80.
As depicted in (Fig. 10a) the mold 100, comprises a first forming surface and a second farming surface that form a tooth-flank forming surface, with the first forming surface and the second forming surface facing each other, A highlight of (Fig. 10a} with the two surfaces exemplified is provided.
& f.) ([0063]) teaches that (Fig. 9 (a}} shows that actual meshing recessed portions 81 dr, 81 dr are formed on opposite tooth surfaces 81 a, 81 a of the tooth 81 of the wheel 80. ([0064]) teaches that referring to Fig. 9(a) to Fig. 9(c), in the embodiment 1, the actual meshing recessed portion 81 dr corresponds to the ideal meshing recessed portion 81 di. Further, the actual meshing recessed portion 81 dr has an outline as viewed from the side of the tooth surface 81 a, which outline is simpler than that of the ideal meshing recessed portion 81 di shown in Fig. 8. This means that a mold for forming the meshing recessed portion 84 di can be simplified,
& h.) ([0060]) teaches that Fig. 8 shows one tooth 81 of the wheel 80 as the one tooth 87 is viewed from a side of the tooth surface 81 a. On the tooth surface 81 o of the tooth B1 of the wheel 80, an ideal meshing recessed portion 81 di is formed. With ([0064]) teaching that referring to FIG. 9(a) to FIG. 9(c), in the embodiment 1, the actual meshing recessed portion 84 dr corresponds to the ideal meshing recessed portion 82 di. ([0011]) adding that the meshing by the recessed portion is depressed to conform to the locus of contact of the tooth surface of the tooth of the worm. This results in a significantly efficient increase in an area of contact between the tooth surface of the worm and the tooth surface of the worm wheel. The increase in the contact area between the tooth surfaces reduces contact pressures applied to the tooth surfaces. Accordingly, the shape of the shape of the tooth is understood to have an impact on the meshing ability of the worm and gear. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et al., 3 USPQ 23, respectively. Accordingly, reciting the case law for result effective variables it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. in re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Tanaka discloses the claimed invention except for the optimal projection position of the first and second projection portions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the projection positions of the first and second projection portions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the projection positions of the first and second projection portions for the purpose of tailoring and ensuring that the contact area between the tooth surfaces reduces contact pressures applied to the tooth surfaces, ([0011])
Regarding claim 3-4, 	
Wherein: the tooth forming portions each include the first projection portion and a third projection portion that are provided as the projection portion on the first forming surface; and 
the first projection portion and the third projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Wherein: the tooth forming portions each include the second projection portion and a fourth projection portion that are provided as the projection portion on the second forming surface; and 
the second projection portion and the fourth projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Tanaka teaches the following:
& b.) ([0064]} teaches that the meshing recessed portion 81 di has a depth distribution shown by contour fines of FIG. 8. The depth distribution of the meshing recessed portion 81 ai is as follows. The point Pla located in a vicinity of a bottom land 82 c and a region G4 {a lower recessed part O4) surrounding the point Ala have a large depth. The paint PS a located in a vicinity of the tip 81 6 and a region G2 fan upper recessed part Q2} surrounding the point PS a have a large depth. 4 region Q3 (an intermediate recessed part O03} between the lower recessed part QU and the upper recessed part O2 has a deoth smaller than the depths of the lower recessed part G1 and the upper recessed part Q2. Highlighting, that the O41, G2 & Q3 regions and their contours are produced by first, second, third and fourth projection portions that are found on the first and second forming surfaces, respectively. Adding that the formed O1, G2 & Q3 regions and their contours are found to be the impressions made by the first, second, third and fourth projection portions that are found on the first and second forming surfaces. Accordingly, the first, second, third and fourth projection portions are to found to be on both the first and second surfaces such that they are symmetrical to each other across a central plane of a worm wheel or a plane along the central plane, the central plane or the plane along the central plane serving as a reference. Noting, that while no discrepancies are found to exists. It should be noted the shape of the shape of the tooth is understood to have an impact on the meshing ability of the worm and gear, ([0011]). As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size of change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et al., 3 USPQ 23, respectively. Highlighting, that while no discrepancies are perceived to exists regarding the number of projection portion implemented, the case law for the duplication of parts may be recited regarding the number of projections implemented. Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Alternatively, and/or additionally, while no discrepancies are perceived to exists regarding the position of the projection portion the case law for the rearrangement of parts may be recited, where it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Regarding claim 5-6, 	
Wherein the third projection portion includes a third maximum projection position that is a maximum projection position in the third projection portion, and the first maximum projection position and the third maximum projection position are arranged in a direction corresponding to a face width.
Wherein the fourth projection portion includes a fourth maximum projection position that is a maximum projection position in the fourth projection portion, and -4-Application No. 17/189,415 the second maximum projection position and the fourth maximum projection position are arranged in a direction corresponding to a face width.
Tanaka teaches the following:
As depicted in (Fig. 9C}, shown are the Q1, O32 & O39 regions and their contours. Where it is understood that the inverse of these projection of their contours are found to be on the first and second surfaces of the mold. Accordingly, the red circles show where the projection portion includes two peaks arranged in a direction on each individual surface. Noting, that while no discrepancies are found to exists. It should be noted the shape of the shape of the tooth is understood to have an impact on the meshing ability of the worm and gear, ([0041]). As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) &/n re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et al., 3 USPQ 23, respectively.
Regarding claim 7, 	
Wherein: a maximum projection height of each of the projection portions provided in a part of the tooth-flank forming surface is equal to or less than 100 μm.
Tanaka teaches the following:
It should be noted that Tanaka makes no mention of limitation of the size of the article fabricated. With ([0003]) teaches that there is an increased demand for reduction in size and weight of the electric power steering apparatus, as well as for a high output of the electric motor. The electric power steering apparatus cannot be downsized without reducing the size of the worm gear mechanism. However, merely reducing the size of the worm gear mechanism without lowering a torque of the electric motor increases contact pressures exerted by a tooth of the worm and teeth of the worm wheel on each other. Accordingly, the case law for change of size may be recited. Where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
B.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kotthoff et al. (WO-2006,131,349, hereinafter Kotthoff)
Regarding claim 7, 	
Wherein: a maximum projection height of each of the projection portions provided in a part of the tooth-flank forming surface is equal to or less than 100 μm.
Regarding Claim 7, Tanaka teaches the entirety of claim 1, including a worm gear mechanism includes a worm connected to an electric motor, and a worm wheel engaged with the worm. In the worm wheel, a tooth flank is formed of a resin material. In the tooth flank, an engagement recess, which is based on a trajectory of a contact point being in contact with a tooth of the worm according to a rotation of the worm, is formed by injection molding, together with the tooth flank, using a mold. Tanaka is silent on the size of the gears being fabricated. In analogous art for the production of a to a plastic gear, particularly a worm gear, with teeth disposed side by side in circumferential direction, where the gear is fabricated via injection molding, Kotthoff suggest details regarding the size of a gear that can be fabricated via injection molding, and in this regard Kotthoff teaches the following:
(Claim 8) teaches that amount of a maximum local dimension (207; 308; 309; 407; 502; 601; 602; 603; 701) is at least 20 μm, preferably at least 50 μm and in particular a maximum of 500 μm. Highlighting, (Fig. 2-7) best shows the portions being referred to.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a worm gear mechanism includes a worm connected to an electric motor, and a worm wheel engaged with the worm. In the worm wheel, a tooth flank is formed of a resin material. In the tooth flank, an engagement recess, which is based on a trajectory of a contact point being in contact with a tooth of the worm according to a rotation of the worm, is formed by injection molding, together with the tooth flank, using a mold of Tanaka. By fabricating a gear with the maximum local dimension, as taught by Kotthoff. Highlighting, fabrication of a gear with the maximum local dimension allows for noise reduction between gears, ([0053]). Additionally, and/or alternatively the case law for change of size may be recited. Where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
C.) Claim(s) 1 & 3-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensong et al. (US-2014/0,318,289, hereinafter Rensong)
Regarding claim 1, 	
A resin molding mold by which a resin worm wheel for a worm speed reducer is molded, the resin molding mold comprising 
a plurality of tooth forming portions provided such that the tooth forming portions are disposed at predetermined intervals on a circumference of the resin molding mold, 
wherein the tooth forming portions each include a projection portion provided in a part of a tooth- flank forming surface by which a tooth flank is formed, 
wherein the region where the projection portion is provided corresponds to a region where the resin worm wheel makes contact with a wormshaft; 
the tooth forming portions each include a first forming surface and a second forming surface that are provided as the tooth-flank forming surface, the first forming surface and the second forming surface facing each other; 
a first projection portion is provided as the projection portion on the first forming surface; 
a second projection portion is provided as the projection portion on the second forming surface; and 
a first maximum projection position of the first projection portion on the first forming surface is different from a second maximum projection position of the second projection portion on the second forming surface, 
the first maximum projection position of the first projection portion and the second maximum projection position of the second projection portion being disposed on opposite sides to each other across a central plane, in the axial direction, of the resin worm wheel to be formed.
Rensong teaches the following
& b.) ([0024]} teaches that the metal disc body of the worm gear can be directly punched and formed, the flexible outer ring and the involute helical teeth can be injection-molded, the tooth surface after processing has only a small machining allowance, and there is no burr in the subsequent processing, and the processing accuracy and processing efficiency are relatively high. While the mold is not depicted (Fig. 1) shows the molded gear, as shown the gear has teeth and grooves corresponding to a mold that has a projection portion provided in a part of a teeth-flank forming surface
([0004]) teaches that the worm gear is the large gear in the staggered shaft gear pair that meshes with the mating worm. ([0018]) teaches that the engaging groove is used for mating connection with the worm.
As depicted in (Fig. 1 & 2) the gear is understood to be formed by a mold, the mold comprises first forming surface and a second forming surface which form the highlighted surfaces.
& f.) As shown and highlighted below and mentioned in ([0031]), each of the teeth has a meshing groove that is provided on each side of the teeth. Where these meshing grooves are understood to be formed by a first and second projection portions that are found on the first and second forming services, receptively. ([0018]) teaches that that on the worm gear, both sides of the involute helical teeth have concave meshing grooves. The engaging groove is used for mating connection with the worm. As such, the shape of the grooves are understood to impact the mating connection with the worm. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et al., 3 USPQ 23, respectively. Accordingly, reciting the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.Rensong discloses the claimed invention except for the optimal projections position of the first and second projection portions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimizing the projection position of the first and second projection portions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimizing the projection position of the first and second projection portions for the purpose of tailoring and customizing the shape of the grooves to impact the mating connection with the worm, ([0018]).
& h.) Rensong makes no limitations on the shape utilized for the meshing grooves. Noting as drawn the grooves are shown to have varying degrees of symmetry. Highlighting, the change of shape case law, where the court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Regarding claim 3-4, 	
Wherein: the tooth forming portions each include the first projection portion and a third projection portion that are provided as the projection portion on the first forming surface; and 
the first projection portion and the third projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Wherein: the tooth forming portions each include the second projection portion and a fourth projection portion that are provided as the projection portion on the second forming surface; and 
the second projection portion and the fourth projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Rensong teaches the following:
& b.) As show each meshing groove is depicted to have two halves, this results in each tooth having four sections. Where each of these sections is understood to be formed by a respective projection (first, second, third and fourth} found on the first and second forming surfaces, respectively. As such, the projections of the mold that form the meshing groove sectors are found to be symmetrical to each other across a central plane of the gear or a plane along the central plane, the central plane or the plane along the central plane severing only as a reference Noting, that while no discrepancies are found ta exists. It should be recalled that on the worm gear, both sides of the involute helical teeth have concave meshing grooves. The engaging groove is used for mating connection with the worm. As such, the shape of the grooves are understood to impact the mating connection with the worm. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et al., 3 USPQ 23, respectively. Highlighting, that while no discrepancies are perceived to exists regarding the number of projection portion implemented, the case law for the duplication of parts may be recited regarding the number of projections implemented. Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Alternatively, and/or additionally, while no discrepancies are perceived to exists regarding the position of the projection portion the case law for the rearrangement of parts may be recited, where it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Regarding claim 5-6, 	
Wherein the third projection portion includes a third maximum projection position that is a maximum projection position in the third projection portion, and the first maximum projection position and the third maximum projection position are arranged in a direction corresponding to a face width.
Wherein the fourth projection portion includes a fourth maximum projection position that is a maximum projection position in the fourth projection portion, and -4-Application No. 17/189,415 the second maximum projection position and the fourth maximum projection position are arranged in a direction corresponding to a face width.
Rensong Teaches the following:
As shown form the various angles in (Fig. 1 & 2) the meshing grooves are depicted to be at a slight angle (carved into) the tooth of the gear. Resulting in a cup shape (profile of a cup) that is defined by a low point where the two sectors of the groove meet defined by a low point where two sectors of the groove meet. Accordingly, a mold that forms this shape is understood to comprise projection portion that has two peaks arranged in a direction. Where the two peaks are indicated. Noting, that while no discrepancies are found to exists. it should be recalled that on the worm gear, both sides of the involute helical teeth have concave meshing grooves. The engaging groove is used for mating connection with the worm. As such, the shape of the grooves is understood to impact the mating connection with the worm. As such, the case law for result effective variate may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et al., 3 USPQ 23, respectively.
The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
Regarding claim 7, 	
Wherein: a maximum projection height of each of the projection portions provided in a part of the tooth-flank forming surface is equal to or less than 100 μm.
Rensong teaches the following:
It should be noted that Rensong makes no mention of limitation of the size of the article fabricated. Accordingly, the case law for change of size may be recited. Where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
D.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensong in view of Kotthoff
Regarding claim 7, 	
Wherein: a maximum projection height of each of the projection portions provided in a part of the tooth-flank forming surface is equal to or less than 100 μm.
Regarding Claim 7, Rensong teaches the entirety of claim 1, including a worm gear mechanism. The worm wheel, comprising teeth formed of a resin material via injection molding and using a mold. The tooth flank, comprising a recess and the shape of the grooves are understood to impact the mating connection with the worm. Rensong is silent on the size of the gears being fabricated. In analogous art for the production of a to a plastic gear, particularly a worm gear, with teeth disposed side by side in circumferential direction, where the gear is fabricated via injection molding, Kotthoff suggest details regarding the size of a gear that can be fabricated via injection molding, and in this regard Kotthoff teaches the following:
(Claim 8) teaches that amount of a maximum local dimension (207; 308; 309; 407; 502; 601; 602; 603; 701) is at least 20 μm, preferably at least 50 μm and in particular a maximum of 500 μm. Highlighting, (Fig. 2-7) best shows the portions being referred to.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a worm gear mechanism. Where the worm wheel, comprising teeth formed of a resin material via injection molding and using a mold. The tooth flank, comprising a recess and the shape of the grooves are understood to impact the mating connection with the worm of Rensong. By fabricating a gear with the maximum local dimension, as taught by Kotthoff. Highlighting, fabrication of a gear with the maximum local dimension allows for noise reduction between gears, ([0053]). Additionally, and/or alternatively the case law for change of size may be recited. Where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
E.) Claim(s) 1-4 & 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP-2013,053,666, hereinafter Fujita)
Regarding claim 1, 	
A resin molding mold by which a resin worm wheel for a worm speed reducer is molded, the resin molding mold comprising 
a plurality of tooth forming portions provided such that the tooth forming portions are disposed at predetermined intervals on a circumference of the resin molding mold, 
wherein the tooth forming portions each include a projection portion provided in a part of a tooth- flank forming surface by which a tooth flank is formed, 
wherein the region where the projection portion is provided corresponds to a region where the resin worm wheel makes contact with a wormshaft; 
the tooth forming portions each include a first forming surface and a second forming surface that are provided as the tooth-flank forming surface, the first forming surface and the second forming surface facing each other; 
a first projection portion is provided as the projection portion on the first forming surface; 
a second projection portion is provided as the projection portion on the second forming surface; and 
a first maximum projection position of the first projection portion on the first forming surface is different from a second maximum projection position of the second projection portion on the second forming surface, 
the first maximum projection position of the first projection portion and the second maximum projection position of the second projection portion being disposed on opposite sides to each other across a central plane, in the axial direction, of the resin worm wheel to be formed.
Fujita teaches the following:
& b.) ([0015]) teaches that the tooth profile of the worm wheel is "straight" or "helical", the worm and worm wheel assembly accuracy in the axial direction of the worm wheel (the direction of the center line of rotation) can be moderated. As a result, accuracy control is easy. 149 Moreover, since the mold for molding the resin worm wheel can be of a simple configuration, the manufacturing cost of the mold can be reduced, and the manufacturing accuracy of the mold can be easily managed. Highlighting, ([0051]) teaches (Fig. 9B) shows a tooth profile with a slightly depressed surface 81b that is pressed against the tooth surface 71a of the tooth 71 of the worm 70 is generated. The recessed surface 81b corresponds to the tooth profile indicated by the solid line in FIG. 7(b). Where a mold with utilized to form such a profile is understood to have the inverse to form the slightly depressed surface.
([0046]) teaches that as shown in FIG. 3, by rotating the worm 70 and the wheel 80, the tooth flanks 81a of the teeth 81 of the wheel 80 are increased so as to increase the contact area between the tooth flanks 71a and 81a (see FIG. 5). The tooth profile is corrected (step S19; wheel tooth profile correction step) to complete the assembly and correction work. ([0062]) teaches that since the tooth surfaces 81a of the teeth 81 of the wheel 80 fit into the tooth surfaces 71a of the teeth 71 of the worm 70, the teeth 71 and 81 mesh smoothly with each other, so that a worm gear mechanism 44 with good meshing can be provided can be done. Therefore, it is possible to enhance the feeling of steering by the electric power steering device 10 (see FIG. 1), that is, the steering feeling. Highlighting, that while no discrepancies are perceived to exists, it should be noted that Fujita recognizes that the meshing between the tooth surfaces 71a of the teeth 71 of the worm 70, the teeth 71 and 81 mesh smoothly impacts the feeling of steering provided by the gear and worm arrangement. Accordingly, the meshing of the two, i.e. the two respective shapes, and the two respective shapes matching is understood to impact the steering provided by the gear and worm arrangement.
, e.) & f.) As shown in (Fig. 5 and 9b) the tooth forming portions each include a first forming surface and a second forming surface that are provided as the tooth-flank forming surface, the first forming surface and the second forming surface facing each other.
& h.) ([0061]) teaches that the tooth flanks 81a of the teeth 81 of the wheel 80 conform to the tooth flanks 71a of the teeth 71 of the worm 70, and are gradually recessed into a shape matching the tooth flanks 71a of the teeth 71 of the worm 70. As shown in FIG. 605 In this way, the tooth flanks 71a and 81a are compatible with each other, and it is possible to deal with variations in the dimensions of the teeth 71 and 81. Therefore, the manufacturing accuracy and assembly accuracy of the worm 70 and the wheel 80 can be moderated. As a result, accuracy control is easy.
Regarding claim 3-4, 	
Wherein: the tooth forming portions each include the first projection portion and a third projection portion that are provided as the projection portion on the first forming surface; and 
the first projection portion and the third projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Wherein: the tooth forming portions each include the second projection portion and a fourth projection portion that are provided as the projection portion on the second forming surface; and 
the second projection portion and the fourth projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Fujita teaches the following:
& b.) As shown in (Fig. 9B) the tooth comprises a surface with several projection portions. Highlighting, that there are surface 81b provide comprises several projection portions on the surface. Where when these projection portions are implemented in the arrangement depicted in (Fig. 5). The first projection portion and the third and the second projection portion and the fourth projection portion are all are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane are required. Highlighting, that while no discrepancies are perceived to exists regarding the number of projection portion implemented, the case law for the duplication of parts may be recited regarding the number of projections implemented. Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Alternatively, and/or additionally, while no discrepancies are perceived to exists regarding the position of the projection portion the case law for the rearrangement of parts may be recited, where it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Regarding claim 7, 	
Wherein: a maximum projection height of each of the projection portions provided in a part of the tooth-flank forming surface is equal to or less than 100 μm.
Fujita teaches the following:
It should be noted that Rensong makes no mention of limitation of the size of the article fabricated. Accordingly, the case law for change of size may be recited. Where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
F.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Kotthoff
Regarding claim 7, 	
Wherein: a maximum projection height of each of the projection portions provided in a part of the tooth-flank forming surface is equal to or less than 100 μm.
Regarding Claim 7, Rensong teaches the entirety of claim 1, including a worm gear mechanism. The worm wheel, comprising teeth formed of a resin material via injection molding and using a mold. The tooth flank, comprising a recess and the shape of the grooves are understood to impact the mating connection with the worm. Rensong is silent on the size of the gears being fabricated. In analogous art for the production of a to a plastic gear, particularly a worm gear, with teeth disposed side by side in circumferential direction, where the gear is fabricated via injection molding, Kotthoff suggest details regarding the size of a gear that can be fabricated via injection molding, and in this regard Kotthoff teaches the following:
(Claim 8) teaches that amount of a maximum local dimension (207; 308; 309; 407; 502; 601; 602; 603; 701) is at least 20 μm, preferably at least 50 μm and in particular a maximum of 500 μm. Highlighting, (Fig. 2-7) best shows the portions being referred to.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a worm gear mechanism includes a worm 70 formed of a metal connected to the electric motor and a worm wheel 80 formed of a resin engaged with the worm. In an unloading state, the worm and the worm wheel are assembled to each other so that their tooth surfaces are pushed against each other within a range capable of elastically being deformed by tooth surfaces of teeth 81 of the worm wheel which is pushed against tooth surfaces of teeth 71 of a worm of Fujita. By fabricating a gear with the maximum local dimension, as taught by Kotthoff. Highlighting, fabrication of a gear with the maximum local dimension allows for noise reduction between gears, ([0053]). Additionally, and/or alternatively the case law for change of size may be recited. Where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
	                                                               Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715